PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/358,174
Filing Date: 19 Mar 2019
Appellant(s): Funderburk, Jeffery, Van



__________________
Bruce Black
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/28/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/1/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues that ‘Singhal does not teach or suggest the recited tapering, but rather uses a much steeper slope at the edges of the IMD 12A’, (page 7 of Brief).  Appellant further states that Singhal does not teach considerations such as skin erosion and ‘it is apparent from Figure 12 of Singhal that there will be considerable likelihood of skin erosion from the device of Singhal’, (page 8 of Brief).  However, as mentioned in the final office action, at least ¶56 of Singhal teaches providing a ‘gentle transition that softens the edges of the implanted device’.  Such ‘softening of the edges’ is considered to lessen any skin erosion that may occur.  
	
	Appellant’s main argument in his Brief is that Singhal does not ‘contemplate, teach or suggest a tapered region that extends a distance of at least 3 cm’, (page 9 of Brief).  However, to make the inner boundary radially inward no less than 3 cm from the outer perimeter is considered to be an obvious design choice yielding merely predictable results. Applicant's specification expresses no criticality that such inner boundary be no less than 3 cm from the outer perimeter. Indeed, applicant's specification as filed states that the tapered region is no less than 1cm, 2cm. 3cm, 4cm, 5cm, 6cm, or more (page 26,line 6). This suggests that the skilled artisan is free to choose which spacing between the perimeter and inner boundary to use based upon design considerations. Further, one can reasonable predict the result of tapering using a tapered region of, for example, 1 cm, as opposed to 3 cm. The result being a more comfortable and gradual tapering.  Also, at least ¶56 of Singhal teaches that the angle 50 provides 'a gentle transition that softens the edges of the implanted device'. This suggests that a longer spacing between the inner boundary and perimeter would provide an even more gentle transition. For 

	Applicant also argues that Singhal only teaches reducing the thickness of the modules in order to make the device more cosmetically manageable. However, as mentioned previously, par. 56 of Singhal teaches providing a gentle transition to the overmold to make the device more comfortable and cosmetically manageable. The options at one's disposal are considered to be finite: reduce thickness of module and/or taper the overmold. It is considered to be obvious to try either option since they both would yield merely predictable results. Further, as the Federal Circuit has explained:

At the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009) (citations omitted).


It is considered to be common sense, based upon the shape of the patient's head and thickness of the modules, to design the tapered region to be any length necessary to yield a cosmetically manageable device. No unpredictable results would occur from making the tapered region of Singhal no less than 3 cm.

	Appellant also considers that claim 5 is patentable over Singhal, arguing that the leads of Singhal are coupled to the IMD at lead connectors 34A,34B and that the connectors appear to be ‘positioned within the IMD 12 away from the edge of the IMD as illustrated in figures 6-11 of Singhal’, (page 12 of Brief).  However, as shown in at least figure 6 of Singhal, the connector 34A does not appear to be positioned ‘away from the edge of the IMD’ as asserted by appellant.   Moreover, the lead must ultimately be connected to the IMD so that signals can pass from the IMD to the electrodes on the lead.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Scott M. Getzow/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


Conferees:
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/CHUN HOI CHEUNG/TQAS detailee, Art Unit 37oo                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.